Citation Nr: 0105643	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for lumbosacral strain.  

3.  Entitlement to service connection for gastroenteritis.  

4.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's residuals of a right knee injury.  

5.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's residuals of a right ankle injury.  

6.  The propriety of the initial rating assigned for the 
veteran's service-connected bilateral plantar fasciitis with 
heel spurs.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION


The veteran served on active duty from April 1986 to March 
1998.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for sinusitis, lumbosacral strain and 
gastroenteritis.  The veteran appealed those denials.  The 
same decision granted service connection for residuals of a 
right knee injury, residuals of a right ankle injury, and 
bilateral plantar fasciitis with heel spurs.  The former 
disabilities were assigned 10 percent ratings and the latter 
disability was assigned a noncompensable rating, each 
effective from April 1, 1998, the day following the date of 
the veteran's separation from active military service.  The 
veteran appealed the assigned ratings.  

As the veteran has expressed his dissatisfaction with the 
initial ratings assigned at the time of the grant of service-
connection for residuals of a right knee injury, residuals of 
a right ankle injury, and bilateral plantar fasciitis with 
heel spurs, the Board has recharacterized the issues as 
involving the propriety of the initial ratings assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Although a 


REMAND

As regards his claims for service connection, the veteran 
contends that he currently has sinusitis, lumbosacral strain 
and gastroenteritis, all of which were treated while he was 
in service.  During his personal hearing, held at the RO 
before a hearing officer in March 2000, he maintained he is 
currently receiving treatment for recurring sinusitis, back 
pain, and stomach problems.  As for his right ankle and knee, 
he testified he suffers constant pain in those joints and 
swelling, more so when on his feet for any length of time.  
He related that he experiences pain in the bottom of his 
heels and has been prescribed a special boot for his right 
foot, but not for his left foot.  Nonetheless, he testified 
that both feet hurt and that he has been receiving treatment 
for those conditions since he left service.  During his 
hearing, he noted that all his treatment subsequent to his 
separation from active duty has been with private physicians 
and a chiropractor.  The Board notes, however, that as such 
hearing was conducted almost a year ago, there are likely 
pertinent outstanding private medical records that should be 
obtained and associated with the record.  The RO should 
assist the veteran in this endeavor to the extent necessary.

The RO should also ascertain whether the veteran has, since 
the hearing, been treated at any VA medical facilities, and, 
if so, all such outstanding records should also be obtained 
and associated with the record.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of his claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

After associating with the record all outstanding pertinent 
medical records received, the Board finds that the veteran 
should undergo appropriate VA medical examination for each of 
the disabilities under consideration.

The  veteran underwent VA orthopedic examination, on a fee 
basis, in July 1998.  During the examination, he complained 
of back, right ankle, right knee, and bilateral heel pain and 
swelling with use.  He maintained he has pain and difficulty 
with stairs.  He also noted that he occasionally wears a knee 
brace.  Although range of motion studies were conducted, the 
report of such medical evaluation does not include findings 
pertinent to pain on motion, or the lack thereof, during 
range of motion studies, or the extent of additional 
functional loss, if any, attributable to such complaints 
during flare-ups and/or with repeated use.  The Board notes 
that when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Hence, pertinent medical findings in 
this regard are needed to assist the appropriate evaluation 
of each of the service-connected disabilities under 
consideration.  

The Board also notes that veteran's claims for service 
connection for sinusitis, lumbosacral strain, and 
gastroenteritis were each denied as not well grounded.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).    

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board acknowledges that the veteran underwent VA 
examination in July 1998, and that that examination did not 
reveal evidence of sinusitis, lumbosacral strain, or 
gastroenteritis, the disabilities for which service 
connection is now sought.  However, that examination was 
conducted three years ago, and the veteran has testified, 
more recently, that he had received treatment for the claimed 
conditions.  Given those fact, and in light of the duty 
imposed by the Act, the Board finds that further medical 
examination should be accomplished and, for each of the 
claimed disabilities diagnosed, a medical opinion proffered 
as to the relationship, if any, between the diagnosed 
disability and service.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

After accomplishing the requested development, and any other 
development deemed warranted, the RO should adjudicate each 
of the claims for service connection on the merits.  Further, 
in considering the claims for higher evaluations for right 
knee, right ankle, and right injury disabilities, the RO 
should consider the appropriateness of "staged rating," 
consistent with the Fenderson.  The RO should also clarify 
the appropriate initial evaluation assigned for the bilateral 
plantar fasciitis with heel spurs (indicated to be 
noncompensable (zero percent) in the February 1999 rating 
decision on appeal, but as 10 percent in the July 2000 
Supplemental Statement of the Case). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  After obtaining appropriate 
authorization, as needed, the RO should 
obtain and associate with the claims file 
copies of pertinent medical records from 
any non-VA facilities or sources 
identified by the veteran, to include all 
private health care providers.  Also, if 
the veteran indicates he has received 
treatment from the VA, the RO should 
obtain and associate with the claims file 
copies of all of the veteran's pertinent 
VA treatment records.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  The veteran is free to submit 
to the RO all pertinent medical and other 
records in his possession, and the RO him 
to do so before arranging to have him 
undergo VA examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic, 
gastroenterology and ENT (ear nose and 
throat) examinations.  It is imperative 
that the veteran's entire claims file, to 
include a complete copy of this REMAND, 
be made available to, and be reviewed by, 
the physicians designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Following the examination of the veteran 
and review of his pertinent medical 
history, to include his service medical 
records, each examiner should render a 
specific finding, as appropriate, as to 
whether sinusitis, lumbosacral strain, or 
gastroenteritis is present.  With respect 
to each disorder diagnosed, the physician 
should render an opinion, as to whether 
it is at least as likely as not that the 
disorder that the disorder is in any way 
related to the veteran's active military 
service, to include any of the symptoms 
noted therein.  

The orthopedic examiner should arrange 
for x-rays of the veteran's right knee, 
leg and both heels and those results 
should be available to him/her before a 
final report is prepared.  That examiner 
should also accomplish range of motion 
studies, expressed in degrees, and 
provide, in the examination report, the 
normal ranges of motion for comparison 
purposes.  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with injuries 
of the right knee and right ankle, and 
bilateral plantar fasciitis with heel 
spurs.  In addition, the physician should 
indicate as to whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  If 
it is not possible to distguish the 
symptoms attributable to distinct 
disabilities, the examiner should clearly 
so state.  The examiner should also 
provide an assessment of the severity of 
the veteran's service-connected right 
knee, right ankle and bilateral plantar 
fasciitis with heel spurs, i.e., the 
extent to which that disability 
interferes with the veteran's disability 
to obtain and retain substantially 
gainful employment.  

Each physician should detail all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the above-
requested development, and after 
undertaking any additional development 
deemed warranted, the RO should 
adjudicate all the claims on appeal in 
light of all pertinent evidence and legal 
authority.  Each of the service 
connection claims should be adjudicated 
on the merits.  Moreover, as regards the 
claims for higher evaluations for 
service-connected right knee injury, 
right ankle injury, and plantar 
fasciitis, the RO should consider and 
address the extent of functional loss due 
to pain and other factors associated with 
each disability; the appropriateness of 
"staged rating" of each disability (to 
include clarification of the initial 
evaluation assigned for plantar fasciitis 
with heel spurs, and the effective date 
of any increase); and whether the 
criteria for referral of any the claim 
for assignment of a higher evaluation on 
an extra-schedular basis, for any 
"stage," are met.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


